Citation Nr: 1510972	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with degenerative disc
disease, evaluated as 20 percent disabling prior to October 31, 2009, and as 40
percent disabling from that date.

2.  Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the left hip, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for seasonal allergies with periodic
epistaxis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2006 and July 2009 rating decisions of the Department of Veterans Affairs VA
Regional Office RO in Winston Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Washington, DC offices in May 2013.  A transcript of his hearing has been associated with the claims file.

In July 2013, the Board remanded the appeal for additional development of the record.


FINDINGS OF FACT

1.  For the period prior to October 31, 2009, lumbar strain with degenerative disc disease was manifested by flexion limited to 15 degrees and combined range 
of motion of the thoracolumbar spine of 45 degrees; there was no evidence of favorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

2.  For the period from October 31, 2009, lumbar strain with degenerative disc disease has been manifested by flexion limited to 30 degrees and combined range 
of motion of the thoracolumbar spine of 70 degrees; there is no evidence of favorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

3.  Although the Veteran has subjective complaints of radiculopathy in his legs which he believes is due to his low back disability, objective neurological testing throughout the appeal period shows that there is no associated neurological impairment. 

4.  Degenerative joint disease of the right hip is manifested by pain and flexion limited to 110 degrees; nonunion, malunion, false joint, loose motion, flexion limited to less than 45 degrees, or limitation of abduction to less than 10 degrees are not shown.

5.  Degenerative joint disease of the left hip is manifested by pain and flexion limited to 110 degrees; nonunion, malunion, false joint, loose motion, flexion limited to less than 45 degrees, or limitation of abduction to less than 10 degrees are not shown.

6.  Seasonal allergies with periodic epistaxis are productive of less than 50 percent obstruction on both sides; there is no indication of complete obstruction on one side.


CONCLUSIONS OF LAW

1.  For the period prior to October 31, 2009, the criteria for an evaluation of 40 percent, but no higher, for lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

2.  The criteria for an evaluation in excess of 40 percent for lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2014).

4.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2014).

5.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met for any period. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A September 2005 letter discussed the evidence necessary to support the Veteran's claim for a higher evaluation of his lumbar strain.  He was advised of the evidence of record and of the allocation of duties between himself and VA.  
In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  In January 2009, he was provided notice with respect to his claims of entitlement to higher evaluations for his hips and seasonal allergies.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA, Department of Defense, and private treatment records have been obtained and associated with the claims file.  Records have also been obtained from the Social Security Administration.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination and the element(s) of the claim that were lacking to substantiate the claim for benefits.   Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Lumbar Spine and Hips

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a , Diagnostic Code 5010. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

	Lumbar Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Note (1) directs that any associated objective neurological abnormalities are to be evaluated separately, under an appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2014).

On VA neurological consultation in September 2004, the Veteran complained of back pain and tingling in his feet.  The provider noted that imaging studies showed some very mild disc bulging and no further abnormalities.  Sensory examination, the Veteran reported that pain was symmetrically appreciated in the lower extremities.  Position sense vibratory sense were intact in the toes.  Reflexes were normal.  The impression was lower back pain secondary to muscle strain, chronic.

A May 2005 VA treatment record indicates the Veteran's complaint of low back pain.  The provider noted that X-rays had been negative.  Straight leg raising was negative, and the Veteran had a normal gait.  Reflexes in the lower extremities were normal.  The assessment was chronic low back pain.  Darvocet was prescribed.  

The report of an August 2005 MRI conducted at Womack Army Medical Center indicates multilevel spondylotic disease of the lumbar spine, most remarkably at L3-4 and L4-5, where there was mild to moderate foraminal stenosis and no significant central canal stenosis caused by broad based disc bulges and osteophyte complexes.  The radiologist recommended correlation with target examination to determine the clinical significance of the findings.  

A March 2006 VA treatment record indicates the Veteran's complaint of chronic back pain.  

On VA examination in May 2006, the Veteran's history was reviewed.  He reported daily pain in his lower lumbar area.  He noted that he had radiation into his lower extremities.  He stated that he had flare-ups with any strenuous activity.  He denied use of crutches, braces, or canes, but wore a lumbosacral corset.  Range of motion testing revealed forward flexion to 15 degrees, backward extension to zero degrees, lateral flexion to 5 degrees, and rotation to 10 degrees.  The Veteran had pain on all motion.  There was no fatigue, weakness, or lack of endurance.  Limitation was secondary to subjective pain.  Repetitive motion did not increase the loss of range of motion.  The examiner stated that it would be speculation on his part to estimate range of motion loss on flare-up.  There was no spasm, weakness, or tenderness.  There were no postural abnormalities or fixed deformity.  There was no atrophy or spasm.  Deep tendon reflexes and sensation were normal.  Straight leg raising was negative.  The diagnoses were lumbosacral strain and bulging disc of the lumbar spine.  

In June 2007, the Veteran reported chronic low back pain.  Physical examination revealed tenderness to palpation.  The assessment was chronic low back pain.  Subsequently in June 2007, the Veteran indicated that he had pain from his back down to both hips and legs.  The provider noted that X-rays were normal.  The assessment was chronic low back pain getting worse with radiculopathy.  The provider ordered an MRI.  The report of that procedure indicated mild degenerative disc disease at the lumbosacral disc space.  

On VA examination in July 2007, the Veteran's history was reviewed.  He reported daily pain.  He noted that he had attempted to exercise by walking, but that it rendered him bedridden for three and one half days.  He stated that pain medication did not relieve his pain.  The examiner noted that there was no history of associated urinary or fecal symptoms, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran endorsed a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He indicated that his pain was constant and severe.  He also endorsed radiation of pain down the sides of both legs on standing for two to three minutes.  He indicated that he had severe flare-ups, lasting one to two weeks, every two to three weeks.  He indicated his belief that he was 100 percent incapacitated during flare-ups, because he could not get out of bed.  However, the examiner noted that there had been no incapacitating episodes during the previous 12 month period.  

Examination revealed no spasm, atrophy, tenderness, or weakness; guarding and pain with motion were noted.  The examiner noted that the guarding was not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's posture was normal, and appeared symmetric.  His gait was normal.  There were no abnormal spinal curvatures.  Motor examination was 5/5 with normal muscle tone and no atrophy.  Sensory examination was normal to vibration, pain, light touch, and position sense.  Reflexes were normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 15 degrees and pain at 15 degrees, extension to 6 degrees with pain at 6 degrees, lateral flexion to 15 degrees bilaterally with pain at 15 degrees, and rotation to 10 degrees bilaterally with pain at 10 degrees.  There was no additional limitation of motion on repetitive use.  The examiner noted that the Veteran was able to remove and apply a Velcro back brace without assistance, and that his gait was normal and brisk.  He pointed out that casual observation indicated range of motion greater than what was found on direct examination.  He expressed his belief that the Veteran was guarding his movements a great deal and was not able to demonstrate his full capacity during direct examination.  He further stated that reports of pain on direct examination were verbal and motion was stopped at the first inclination of pain with the Veteran stating "if I go any further I think it will hurt."  The examiner noted that a June 2007 MRI revealed mild degenerative disc disease at the lumbosacral disc space, and that X-rays revealed a normal lumbar spine.    

On VA examination in June 2009, the Veteran's history was reviewed.  The examiner noted that there was no history of associated urinary or fecal symptoms, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran endorsed a history of decreased motion, stiffness, and pain.  He noted that is pain was severe and constant.  He endorsed radiation of numbness to his left lateral leg and toes.  The examiner noted that there were no flare-ups of the spinal condition and no incapacitating episodes.  He indicated that the Veteran used a Velcro back support.  

Physical examination revealed normal posture and symmetry.  The Veteran's gait was mildly antalgic.  There was no abnormal spinal curvature.  There was no spasm, atrophy, or weakness.  There was objective evidence of guarding, pain with motion, and tenderness.  The examiner indicated that the guarding and tenderness were not severe enough to be responsible for abnormal gait or spinal contour.  Motor examination was 5/5, with normal tone and no atrophy.  Sensory and reflexes were normal.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.   There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  Leseague's sign was negative.  The examiner noted that non-organic signs were positive for superficial tenderness, nonanatomic tenderness, axial loading, and simulated rotation.  He further noted that initially during the examination, the Veteran dropped his car keys and asked the examiner to pick them up stating that he could not bend over; however, at the end of the examination he again dropped his keys and bent over to retrieve them with evidence of minor discomfort.  The diagnosis was degenerative disc disease of the lumbar spine and lumbar strain.  The examiner noted that the disability had significant effects on the Veteran's occupation as a school social worker due to increased absenteeism.  

A July 2009 MRI conducted at Womack Army Medical Center revealed transitional lumbosacral vertebra, mild bilateral foraminal stenosis at the L5L transition, broad based disc bulging at L5/L transition, and mild concentric spinal stenosis at L3/4 and L4/5.  There was no focal disc herniation identified.  

On VA examination in October 2009, the examiner noted that the Veteran had been examined in June 2009, and that he had undergone MRI but that the results were not available.  He did note that a June 2007 MRI had shown mild degenerative disc disease at L4-S1 without foraminal impingement.   The Veteran denied interval problems or injury since the June 2009 examination.  He endorsed daily, variable pain with intermittent radiation to both legs with standing.  He stated that he had mild to moderate limitation of motion or decrease in functioning during flare-ups.  He related that he had missed 15 to 20 days of work due to his back problem in the previous year because of limitations on standing and walking.  The examiner noted that the Veteran walked unaided.  

Range of motion testing revealed 30 degrees of flexion, 10 degrees of extension, 10 degrees of lateral flexion bilaterally, and 5 degrees of rotation bilaterally.  There was no additional limitation of motion following repetitive motion.  There was objective evidence of pain on motion and evidence of guarding, the examiner noting that the Veteran tended to hold his back rigidly.  There was no other abnormality of the spinal musculature.  The Veteran's spinal contour and gait were normal when not observed.  Sensory was intact to light touch and motor examination was normal, with 5/5 strength and no atrophy.  Straight leg raising was negative.  The diagnosis was chronic low back pain syndrome with mild degenerative disc disease at L4-S1.  The examiner noted that neurologic examination was normal.  He also stated that the  Veteran's symptoms seemed out of proportion with the physical and radiologic findings.

On VA general medical examination in July 2011, the examiner noted that the Veteran had a normal gait but had a cane which he used incorrectly.  He indicated that the Veteran was also wearing a back brace.  He stated that at the beginning of the examination, the Veteran demonstrated no pain issues walking approximately 50 feet, and that he sat appropriately during the interview with no complaints of pain.  He further stated that the Veteran was able to dress and undress with no assistance, and was able to take off his shoes with no issues.  He noted that after completion of the physical examination, the Veteran verbally complained of pain as he walked down the hall, but again had a normal gait with intermittent use of the cane.  Neurologic examination was normal, with normal sensory and 2+ reflexes.  

An associated July 2011 VA spine examination report reflects the Veteran's report of constant daily pain that had become progressively worse.  He endorsed fatigue, reduced motion, stiffness, weakness, and spasm.  He reported radiation into his bilateral legs.  Physical examination revealed normal posture and symmetric appearance.  The Veteran's gait was normal.  There were no abnormal spinal contours, and no ankylosis.  There was no spasm, atrophy, or weakness.  There was guarding, pain with motion, and tenderness.  Reflexes were 2+, sensory was normal, and motor examination was 5/5.  The Veteran refused to perform range of motion testing due to reported pain.  The examiner again noted that the Veteran was able to dress and undress unassisted, had a normal gait, and was able to put on his shoes without assistance.  He further noted that the Veteran had a cane which he used incorrectly, stepping first and then placing the cane, or forgetting to place it.  He also indicated that the Veteran was able to extend both legs to 90 degrees while seated and to elevate his feet with no pain demonstrated.  

The report of an April 2013 private MRI indicates mild to moderate congenital spinal stenosis at L4-5 with a minimal disc bulge not contributing to an overt central or exiting foraminal stenosis.  The remaining lumbar intervertebral disc appeared to be intact without evidence of abnormal posterior extension.  There was no overt central stenosis and no abnormal exiting foraminal stenosis.  The impression was congenital spinal stenosis at L2 and L3 levels without evidence for disc extrusion and degenerative disc disease at L4-L5.

On VA examination in September 2013, the Veteran's history was reviewed.  The diagnosis was degenerative disc disease of the lumbar spine.  The Veteran complained of constant low back and bilateral buttock and hip pain.  He did not report that flare-ups impacted the function of his thoracolumbar spine.  Range of motion testing revealed flexion to 80 degrees with objective evidence of painful motion at 80 degrees, extension to 25 degrees with objective evidence of painful motion at 25 degrees, bilateral lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, and bilateral rotation to 25 degrees objective evidence of painful motion at 25 degrees.  Following repetitive use testing, flexion was to 80 degrees, extension to 25 degrees, bilateral flexion to 25 degrees and bilateral rotation to 25 degrees.  The examiner reported that functional loss was the result of less movement than normal; pain on movement; and interference with sitting, standing, and weight bearing.  The examiner also noted that he was unable to comment on the question of whether there would be additional degrees of limitation of motion due to pain on use or during flare-ups, stating that the Veteran was unable to replicate additional motion loss due to pain during the examination.  The examiner identified localized tenderness in the Veteran's low back, but no guarding.  Muscle strength was 5/5.  There was no muscle atrophy.  Reflexes and sensory were normal.  Straight leg raising was negative.  There were no signs or symptoms due to radiculopathy and no radicular pain.  No other neurologic abnormalities were identified.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  He noted that the Veteran used a back brace.  He also noted that the Veteran's degenerative disc disease was progressive and that degeneration had occurred over time.

Having reviewed the evidence of record, the Board has determined that for the period prior to October 31, 2009, an evaluation of 40 percent is warranted.  Such an evaluation contemplates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, the record reflects that in May 2006 and July 2007, flexion of the Veteran's thoracolumbar spine was less than 30 degrees.  Thus, the evidence supports the assignment of a 40 percent evaluation for this earlier period.

The Board also concludes that an evaluation in excess of 40 percent is not warranted for any period during this appeal.  The current 40 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the record reflects markedly decreased range of motion on VA examination.  However, motion is possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent are not met.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest was prescribed by a physician during the period in question.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

With respect to separate ratings for associated neurological abnormalities, the Veteran has frequently complained of radiating pain into his legs.  However, examination has consistently found no objective evidence of any neurological impairment associated with the back disability.  Straight leg raise has been negative.  There are no findings of less than normal strength or reflexes.  There is no showing of atrophy.  Sensory examination is consistently normal.  Without objective evidence of neurological impairment due to the back disability, a separate rating is unwarranted.

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  However, the evidence does not reflect the functional equivalent of ankylosis required to warrant any higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Hips 

Normal hip motion is defined as flexion/extension from zero to 125 degrees and abduction/adduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

The Veteran's right and left hip disabilities are evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252.  That diagnostic code indicates a 10 percent evaluation where flexion of the thigh is limited to 45 degrees.  Limitation of flexion to 30 degrees will be evaluated as 20 percent disabling, and limitation to 20 degrees will be evaluated as 30 percent disabling. 

A 10 percent evaluation is warranted where extension of the thigh is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251. 

38 C.F.R. § 4.71a, Diagnostic Code 5253 allows a 10 percent evaluation where there is limitation of rotation of the thigh with an inability to toe-out the affected leg more than 15 degrees, or limitation of adduction such as to prevent the crossing of the Veteran's legs.  Limitation of abduction with motion lost beyond 10 degrees warrants a 20 percent evaluation. 

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254. 

Diagnostic Code 5255 pertains to impairment of the femur.  Where there is a fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion, an 80 percent rating is warranted. With nonunion, but without loose motion, and where weight bearing is preserved with the aid of a brace, a 60 percent rating is warranted.  Where there is a fracture of the surgical neck of the femur with a false joint, a 60 percent rating is warranted.  Malunion of the femur warrants a 30 percent rating with marked knee or hip disability, a 20 percent rating with moderate knee or hip disability or 10 percent rating if there is slight knee or hip disability. 

On VA neurological consultation in September 2004, the Veteran complained of bilateral hip pain.  The provider noted that X-rays had been normal.  The provider made no diagnosis with respect to the Veteran's hips.

In June 2007, the Veteran reported chronic hip pain.  Physical examination revealed tenderness to palpation and pain on abduction.  The assessment was chronic bilateral hip pain.  Subsequently in June 2007, the Veteran indicated that he had pain from his back down to both hips and legs.  The provider noted that X-rays were normal.  No diagnosis was made with respect to the Veteran's hips.  

The report of a July 2008 private CT of the Veteran's right hip indicates mild degenerative changes.

On VA examination in June 2009, the Veteran's history was reviewed.  He reported a stabbing pain in his hips that would come and go.  He indicated that his hips did not hurt at the same time, but then stated that they hurt all of the time.  He stated that he sometimes could not get out of bed.  He endorsed stiffness.  He also endorsed severe flare-ups every two to three weeks, lasting three to seven days.  The examiner noted that there was no history of deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, locking, or effusion.  There were no constitutional symptoms or arthritis or incapacitating episodes of arthritis.  The Veteran reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  Range of motion testing revealed flexion to 110 degrees bilaterally, extension to 30 degrees bilaterally, abduction to 25 degrees bilaterally.  The Veteran could cross one leg over the other, and could toe out 15 degrees.  There was objective evidence of pain on each side, but no evidence of pain or additional limitation of motion following repetitive motion.  There was no joint ankylosis.  The Veteran's gait was normal.  X-rays were normal.  The diagnosis was bilateral hip strain without evidence of degenerative joint disease on X-ray.  

July 2009 X-ray reports from Womack Army Medical Center indicate osteoarthritis of the hips with no acute abnormality shown.  

On VA examination in July 2011, the Veteran's history was reviewed.  He noted that when he had a flare up of hip pain he could not get out of bed.  He indicated that injections had helped for a while.  He endorsed flare ups occurring weekly, precipitated by walking or standing, lasting three to seven days.  He reported that he always used a cane.  He refused to perform range of motion testing, stating that it was too painful to move.  The diagnosis was degenerative joint disease of the bilateral hips.  

On VA examination in September 2013, the Veteran's history was reviewed,  the diagnosis was bilateral hip strain.  Range of motion testing on the right revealed 120 degrees of flexion, with objective evidence of pain at 120 degrees; and 30 degrees of extension with objective evidence of pain at 30 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Right hip external rotation was to 50 degrees with objective evidence of pain at 50 degrees.  Right hip internal rotation was to 30 degrees with objective evidence of pain at 30 degrees.  Right hip adduction was to 25 degrees with objective evidence of pain at 25 degrees.  Right hip abduction was to 40 degrees with objective evidence of pain at 40 degrees.  Following repetitive use testing, right hip flexion was to 120 degrees and extension was to 30 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  

Left hip range of motion testing revealed flexion to 120 degrees with pain at 120 degrees; and 30 degrees of extension with objective evidence of pain at 30 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Left hip external rotation was to 50 degrees with objective evidence of pain at 50 degrees.  Left hip adduction was to 25 degrees with objective evidence of pain at 25 degrees.  Left hip abduction was to 40 degrees with objective eevidence of pain at 40 degrees.  Following repetitive use testing, left hip flexion was to 120 degrees and extension was to 30 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  

The examiner noted functional loss in less movement than normal, pain on movement, and interference with sitting, standing, or weight bearing.  The examiner also noted that he was unable to comment on the question of whether there would be additional degrees of limitation of motion due to pain on use or during flare-ups, stating that the Veteran was unable to replicate additional motion loss due to pain during the examination.  Muscle strength testing was 5/5.  There was no ankylosis of either hip joint.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner indicated that the Veteran did not use any assistive device.

Review of the record discloses that the Veteran's bilateral hip disability is manifested primarily by pain and limited motion.  The current 10 percent evaluation contemplates flexion of the thigh limited to 45 degrees.  A higher evaluation under diagnostic code 5252 requires evidence demonstrating flexion limited to 30 degrees.  Such is not shown by the evidence.  Rather, examinations during the appellate period reveal flexion, at worst, limited to 110 degrees.  The Board also notes that the VA examination reports pertinent to this appeal indicate range of motion of the bilateral hips in all planes to be consistent with the assigned 10 percent evaluation. 

The Board has also considered other diagnostic criteria pertinent to evaluation of the hips; however, there is no evidence of flail joint, nonunion or malunion of the femur, false joint, or loose motion that might allow for a higher evaluation,  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluations.  The Board therefore finds that the currently assigned evaluations are appropriate for the Veteran's bilateral  hip disability.



Seasonal Allergies

The Veteran's allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps.

In March 2008, a VA provider noted that the Veteran had experienced allergies for a week, with sinus congestion, facial pain and pressure around the eyes, and low grade fever.  

On VA examination in June 2009, the Veteran's history was reviewed.  He reported that the condition was stable since onset.  He endorsed itchy nose and watery eyes as well as headaches.  The examiner noted that there was no history of sinusitis.  Physical examination revealed no nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoslceroma, no tissue loss or scarring, no deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  The diagnosis was seasonal allergies in remission.  

An April 2009 record from Womack Army Medical Center indicates an assessment of allergic rhinitis.  A December 2009 VA medication list includes prescriptions for allergies, and a problem list notes allergic rhinitis.  

On VA general medical examination in July 2011, the Veteran reported frequent epistaxis (nose bleeds), congestion, and difficulty breathing through his nose.  Physical examination revealed normal nasal vestibule, septum, and turbinates.  There was no obstruction no polyps.  The sinuses were normal.  The examiner concluded that the respiratory examination was normal.  

An associated July 2011 VA nose, sinus, larynx, and pharynx examination report notes the Veteran's report of allergies with episodic epistasis.  Specifically, he stated that he had nose bleeds two or three times per week.  The examiner noted that there was no history of sinusitis.  Physical examination revealed no signs of nasal obstruction or polyps.  There was no septal deviation and no permanent hypertrophy of the turbinates from bacterial rhinitis.  There was no rhinoscleroma, tissue loss or granulomatous infection.  The diagnosis was allergic rhinitis.  The examiner noted that there was no evidence of epistaxis at the time of the examination.  

A private record dated in July 2012 indicates the Veteran's report of sniffles.  He stated that his inhaler did not work.

A private record dated in August 2012 reflects the Veteran's complaint of occasional frontal headaches.  The provider noted that the Veteran had experienced no change in his sense of smell, and that he did not report any purulent nasal drainage.  The Veteran denied nasal obstruction.  Physical examination confirmed an adequate airway bilaterally.  The septum was midline, and there was no significant inferior turbinate hypertrophy.  There was no evidence of abnormal mucous.  The assessment was allergic rhinitis.  The provider also noted habitual sniffing and snorting.  

On VA examination in September 2013, the Veteran's history was reviewed.  The diagnosis was vasomotor rhinitis.  The examiner noted that continuous medication was required.  He indicated that the Veteran did not have chronic sinusitis.  With respect to the rhinitis, he noted that obstruction greater than 50 percent of the nasal passages on both sides was not present, nor was there complete obstruction on one side or permanent hypertrophy of the nasal turbinates.  He also stated that there were no nasal polyps.  There was no evidence of any granulomatous condition.  

Having carefully reviewed the evidence of record, the Board concludes that a compensable evaluation is not warranted for the Veteran's seasonal allergies. While it appears that this disability inconveniences the Veteran, the clinical evidence does not support a 10 percent evaluation.  In this regard, the Board observes that a 10 percent evaluation contemplates allergic or vasomotor rhinitis with no polyps but greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  Such is not shown by the evidence of record.  Rather, medical records show no permanent hypertrophy of the turbinates, adequate airways, and no polyps.  Thus, the Board concludes that the criteria for a compensable evaluation are not met, and that a 10 percent rating may not be assigned for chronic allergies. 

The Board acknowledges the Veteran's reports of difficulty breathing through his nose and episodic nose bleeds; however, the objective medical evidence fails to demonstrate greater than 50 percent obstruction on both sides or complete obstruction on one side at any time during the appeal.  While the Veteran is competent to report the symptoms associated with this disability, the competent medical evidence is more probative, and does not reflect the level of symptomatology required for assignment of a compensable evaluation for chronic allergies. 

In summary, the overall disability picture does not more nearly approximate the criteria for compensable evaluation for chronic allergies. The Board thus concludes that the currently assigned noncompensable evaluation for this disability, for the entire period on appeal, is appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back and hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine and hip disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, he has pain and limitation of motion in relation to his back and hips, and reportedly uses a cane to assist with ambulation.  The criteria under which these disabilities are evaluated by their nature contemplate the Veteran's symptoms and functional impairment.  

Referable to the seasonal allergies with epistaxis, the Board notes that the rating criteria under Diagnostic Code 6522 do not contemplate nose bleeds.  Indeed, no code contemplates that symptom.  Therefore, the question becomes whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  In this case, there is absolutely no indication that the Veteran's periodic nose bleeds causes such factors.  Therefore, the Board will not refer the claim for extraschedular consideration.
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 40 percent evaluation for lumbar strain, a 30 percent evaluation for major depressive disorder, a 30 percent evaluation for bilateral plantar fasciitis, 10 percent evaluations for his bilateral hips, 10 percent evaluations for bilateral wrist disabilities, a 10 percent evaluation for hypertension, and noncompensable evaluations for seasonal allergies, varicosities of the left leg, erectile dysfunction, a right knee scar, and migraine headaches.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected spine, hip, and allergy disabilities result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.












	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to October 31, 2009, a 40 percent evaluation for lumbar strain with degenerative disc disease is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for lumbar strain with degenerative disc disease is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right hip is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip is denied.

Entitlement to a compensable evaluation for seasonal allergies with periodic epistaxis is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


